Exhibit 10.20


a2018greendotlogonotagv1.jpg [a2018greendotlogonotagv1.jpg]




September 29, 2017






By Electronic Mail
Mr Konrad Alt








Dear Konrad:


The purpose of this letter is to set forth in writing the terms of your offer of
employment with Green Dot Corporation (the "Company"). This offer and your
employment relationship will be subject to the terms and conditions of this
letter.


Your employment with the Company will commence on November 6, 2017 (the "Start
Date") and your title will be Chief Banking Officer, Green Dot Corporation and
Vice Chair, Green Dot Bank. You will report directly to the Company's Chief
Executive Officer. This position is based at the Company's offices in San Ramon,
California, and your onsite workdays will be divided between San Ramon and
Pasadena, as mutually agreeable between you and the Company's CEO.


1.
Compensation- Base Salary. If you decide to accept our offer, your initial base
salary will be $450,000 on an annualized basis, less applicable withholdings,
payable bi-weekly in accordance with the Company's normal payroll practices.
Adjustments to your salary or other compensation, if any, will be made by the
Company in its sole and absolute discretion. This position is an exempt
position, which means you are paid for the job and not by the hour. Accordingly,
you will not receive overtime pay.



2.
Discretionary Bonus Plan. In addition to your base salary, you will be eligible
to receive an annual cash bonus beginning in 2018 (prorated based on your length
of service in 2017) with a target of 75% of your then-current base salary, which
will be based upon your achievement of mutually-agreed metrics and deliverables.
The Company's executive bonus plan is performance-based, and depending on the
Company's achievement of metrics, you can earn 0 to 150% of your target bonus.
The performance-based payment ranges (both minimum and maximum) for you and
similarly-ranked executives are subject to amendment from time to time by the
Company. This bonus (and any other bonus for which you may become eligible) will
be paid out in accordance with the Company's standard bonus practices and
policies (including, but not limited to, the requirement that you be employed by
the Company on the date bonuses are regularly paid out to Company employees).







--------------------------------------------------------------------------------





3.
Restricted Stock Units. Subject to the approval of the Company's Board of
Directors, you will be awarded a "new-hire" grant of 80,000 Restricted Stock
Units (RSUs). These RSUs will vest annually over 4 years, and will be granted
under, and subject to, the terms and conditions of the Company's 2010 Stock Plan
(the "Plan").



4.
Annual Equity Award. Beginning in 2018, you will be eligible to receive an
annual equity award with a target of 75% of your then-current base salary. This
award and future awards are performance-based and are contingent upon your
achievement of mutually-agreed metrics and deliverables. Depending on the
Company's achievement of metrics, you can earn 0 to 150% of your target award.
The performance-based award ranges (both minimum and maximum) for you and
similarly-ranked executives are subject to amendment from time to time by the
Company. The annual equity award is comprised of Restricted Stock Units and the
granting of this award is subject to approval by the Company's Board of
Directors.



5.
Fringe Benefits. You will also be entitled to the standard employment benefit
package that is available to all Company employees, which is subject to change.
This will include Health, Dental and Vision coverage, plus participation in
other plans currently maintained by the Company or which may become available to
Company employees from time to time. You are also eligible to accrue four (4)
weeks of vacation per year, subject to the Company's vacation policy.



6.
At-Will Employment Relationship. If you accept our offer, your employment with
the Company will be "at-will." This means you may resign at any time for any
reason. Likewise, the Company may terminate the employment relationship at any
time, with or without cause or advance notice. In addition, we reserve the right
to modify your position, duties, and reporting relationship as needed and to use
discretion in deciding on appropriate discipline. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and the Company's CEO. As a professional courtesy, the Company requests that you
provide reasonable notice of any voluntary resignation in order to allow the
Company time to transition your duties and responsibilities to other employees.



7.
Conflicts of lnterest. During the term of your employment with the Company, you
must not engage in any work, paid or unpaid, that creates an actual conflict of
interest with the Company. Such work shall include, but is not limited to,
directly or indirectly competing with the Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which the Company is now engaged or in which
the Company becomes engaged during the term of your employment with the Company,
as may be determined by the Company in its sole discretion. If the Company
believes such a conflict exists during the term of this Agreement, the Company
may ask you to choose to discontinue the other work or resign employment with
the Company.



8.
Contingencies. Your employment with the Company is conditioned on the following:



•
As an employee of the Company, you will have access to certain confidential
Company information, client lists, sales strategies and





--------------------------------------------------------------------------------




the like and you may, during the course of your employment, develop certain
information or inventions, which will be the property of the Company. To protect
the interests of the Company, you will need to sign and abide by the enclosed
"Employee Inventions and Confidentiality Agreement" as a condition of your
employment.


•
For purposes of federal immigration law, you will be required to show the
Company original documents that verify your identity and your legal right to
work in the United States (please bring suitable documentation with you on the
first day of employment). If such documentation is not provided to us within
three business days of your Start Date, our employment relationship with you may
be terminated.



•
This offer is contingent upon completion, to Green Dot's satisfaction, of
efforts to confirm your suitability for this position, including the successful
completion of a background check.



9.
Entire Agreement. This letter, including the Employee Inventions and
Confidentiality Agreement, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement signed by you and an authorized officer of the Company.



10.
Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.



To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it within three (3) business days.


Sincerely,


/s/ Steven W. Streit
 
Steven W. Streit
Chief Executive Officer


ACCEPTANCE:


I have read the foregoing letter and agree with the terms and conditions of my
employment as set forth. I understand and agree that my employment with the
Company is at-will.


DATE: October 3, 2017    
SIGNATURE:
/s/ Konrad S. Alt    

NAME (printed): Konrad S. Alt    


